DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-15 rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10660618. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application would infringe on the patent because it has similar limitations, such as claim 1 comprising a similar needle, needle base, syringe barrel, collection tube airlock, collection tube rack of corresponding to claims 1 and 10 of the patent. Furthermore, claim 2 of the application paracentesis end configured to penetrate a corneal limbus corresponds to claim 6 of the patent puncturing a cornea. Claim 3 of the application comprises needle penetrates through and is fixed in the needle base, which is identical to language in claim 10 of the patent. Claim 4 of the application comprises a protective cover configured to cover the internal portion of the needle, which corresponds to language in claim 10 of the patent. Claim 5 comprises a protective cover is connected to the needle base and extends to cover the internal portion of the needle, which is identical to language in claim 10 of the patent. Claim 6 comprises the needle base has a front end and a back end, wherein the front end of the needle base has a cambered surface configured to fit on a corneal limbus, a curve of the cambered surface being 

Claim Rejections - 35 USC § 112
Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 contains the trademark/trade name “Eppendorf.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an “Eppendorf tube” and, accordingly, the identification/description is indefinite.
Claim 12 recites the limitation "the protective cover."  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  If applicant can overcome the nonstatutory double-patenting rejection, claims 1 and 14 would be allowable because they comprise allowable subject matter comprising an airlock that is configured to engage the syringe barrel and a collection tube rack that is configured to move a .
CN 2155813 Y to Miao teaches an air plug 7 which look like it could engage long hole 10 as shown in Fig 10. Furthermore, test tube 9, which is sealed by air plug 7, comprises a handle (shown in Fig 1) which is configured to move test tube 9 and air plug 7. However, Miao does not teach a separate collection tube rack connected to the collection tube.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4976925 A, US 3503386 A, US 4079729 A, US 20100323437 A1, US 20030004437 A1, and EP 199356 A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/CHARLES A MARMOR II/                                                                                                Supervisory Patent Examiner
Art Unit 3791                                                                                                        

/Raymond P Dulman/Examiner, Art Unit 3791